Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Remarks,” filed with the request for Pre-Appeal conference, with respect to the rejections of claims 1-5, 8-11, 13, 16 and 17-19 under 103 have been fully considered and are persuasive.  
Applicant specifically argues the previously cited prior art fail to fairly teach the 
“wherein if the amount of exchanged data exceeds a threshold then the data is exchanged between the user equipment and the network node over said connection oriented bearer service, and wherein if the data bit rate of the exchanged data exceeds a threshold then the data is exchanged between the user equipment and the network node over said connection oriented bearer service.”
Therefore, the previous 103 rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eriksson (USPGPUB 2009/0172119.) (See Figure 4, para: 0066, 0072 and 0077)

Claim Rejections - 35 USC §103
4.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically 

disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

6. 	Claims 1-5, 11, 18, 15 and 17-19 are rejected under 35 U.S.C. 103 as being patentable over Barclay et al (US PGPUB 20150016347) in view of Magda et al (US PGPUB 20050169279) and Eriksson (USPGPUB 2009/0172119.)

Regarding claim 1,11,13 and 15, Barclay et al disclose a method for data exchange between a user equipment and a network node over a bearer service in a communication system (see Figures2-4, data exchange among UE and (MME, 

EnBW and GWs), the method comprising characterized of the data being exchanged between the user equipment and the network node over a selected one (see Figure 4, para: 0024, 0036, a connected oriented mode is the mode selected) said connection oriented bearer service or over said connectionless bearer service the selection being (see Figure 4, para: 0024, 0036.) 
In addition, Barclay further disclose a processor (see para: 0006, 0015), data memory (see para: 0030, 0031), and at least one program memory including computer program code (see para; 0051, 0052) the at least one program memory and the computer program code configured to (see para: 0051, 0052), with the at least one processor, cause the user equipment to perform (see para: 0051, 0052 and 0056) the functions associated with method.
Although Barclay does not disclose wherein a virtual access network identifier identifies a connectionless bearer service on which a network service is mapped and wherein a logical channel identifier identifies a connection oriented bearer service on which said network service is mapped, in analogous art, Magda et al disclose a system for Ethernet (connectionless oriented) and ATM (connection oriented) service internetworking where virtual access network identifier identifies a connectionless bearer service on which a network service is mapped and wherein a logical channel identifier identifies a connection oriented bearer service on which said network service is mapped (see Figure 2,9a, 9b, & 10, para: 0047, 0094,0095, 0134.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing to implement wherein a virtual access network identifier identifies a 

connectionless bearer service on which a network service is mapped and wherein a logical channel identifier identifies a connection oriented bearer service on which said network service is mapped as taught by Magda et al with the teachings of Barclay et al for the purpose of managing/scheduling of hybrid bearer service in a communication system.
Both Barclay and Magda fail to teach selection based on at least one of an amount of exchanged data, a data bit rate wherein if the amount of exchanged data exceeds a threshold then the data is exchanged between the user equipment and the network node over said connection oriented bearer service; however, in analogous art, Eriksson disclose communication between UEs determining whether to connect or use TCP/connection-oriented mode or UDP/connectionless mode based on size/amount of data exchange threshold (see Figure 4, para: 0066, 0072 and 0077.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing to implement wherein if the amount of exchanged data exceeds a threshold then the data is exchanged between the user equipment and the network node over said connection oriented bearer service as taught by Eriksson with the combined teachings of Barclay et al and Magda et al for the purpose of managing/scheduling of hybrid bearer service in a communication system as to minimize latency in communication system.

Regarding claim 2, Barclay et al disclose wherein the selection to exchange data (see Figure 4, para: 0024,0036, 0082, DL data is buffered prior to 

transmission select to switching of data between modes) is between the user equipment and the network node over the connection oriented bearer service or over the connectionless bearer service is based further on a type of a network service (see Figure 2,3 & 4, para: 0004,0071,0091, data exchanged among UE and network node over connectionless bearer and connection bearer w/r to specific network service.)

Regarding claim 3, Barclay et al disclose wherein the network service is an internet service (see Figure 2, communication of UDP/IP packet data in an Internet environment.)

Regarding claim 4, Barclay et al disclose wherein the network service is a small data transmission service (see Figure 3, small data packet communication.)

Regarding claim 5, Barclay et al disclose wherein the selection to exchange (see Figure 4, para: 0024, 0036, data and mode switching) data between the user equipment and the network node over the connection oriented bearer service over the connectionless bearer service based further on a total traffic load of the communication system (see Figure 4, para: 0003, 0024, 0036, switch communication w/r communication between a UE and network node, and data communication/exchanged among wireless devices over connection bearer and connectionless bearer w/r traffic all over the network/total traffic load.)

Regarding claim 8, Barclay et al disclose wherein the selection to exchange (see Figure 4, para: 0024, 0036, data and mode switching) data is between the user equipment and the network node over the connection oriented bearer service over the connectionless bearer service is based further on a mobile subscription of a user of the user equipment (see Figure 2 & 3, para: 0005, 0056, 0081-0083, 0086, 0088, associated with a connectionless transmission, data switch between UE and other network devices based on Subscription Policy.)

Regarding claim 9, Barclay et al disclose wherein the selection to exchange (see Figure 4, para: 0024, 0036, data and mode switching) data is being between the user equipment and the network node over the connection oriented bearer service or over the connectionless bearer service based further on a network operator's service provisioning policy (see Figure 1 & 2, para: 0056, 0060, 0073, data switched among UE and other network devices (GW, BS and MME based on Subscriber Policy.))

Regarding claim 10, although Barclay et al fail to disclose wherein if data is being exchanged between the user equipment and the network node over the connection oriented bearer service and low or no data traffic activity is detected the selection is made to exchange the data is exchanged over the connectionless bearer service, in analogous art, Eriksson disclose if data is being exchanged between the user equipment and the network node over the connection oriented bearer service and low or no data traffic activity is detected the selection is made to exchange the data is 

exchanged over the connectionless (see Figure 4, para: 0066, 0072 and 0077      switching data on a connection bearer based on low amount of data, where selection is made to communicate data over connectionless/UDP.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing to implement if data is being exchanged between the user equipment and the network node over the connection oriented bearer service and low or no data traffic activity is detected the selection is made to exchange the data is exchanged over the connectionless as taught by Eriksson with the combined teachings of Barclay et al and Magda et al for the purpose of managing/scheduling of hybrid bearer service in a communication system as to minimize latency in communication system.

Regarding claim 17, Barclay et al disclose wherein the selection to exchange data between the user equipment and the network node over the connection oriented bearer service or over the connectionless bearer service based further on a type of network service, a total traffic load of the communication system, a mobile subscription of a user of the user equipment or a network operator's service provisioning policy (see Abstract, Figure 2-4, para: 0003, 0005,0006,0016,0031, data exchanged among wireless devices over connection bearer and connectionless bearer w/r traffic weight of com system.)

Regarding claim 18, Barclay et al disclose wherein the selection to exchange data between the user equipment and the network node over the connection oriented 

bearer service or over the connectionless bearer service based further on a type of network service, a total traffic load of the communication system, a mobile subscription of a user of the user equipment or a network operator's service provisioning policy (see Figure 1 & 2, para: 0003, 0056, 0060,0073, data switched among UE and other network devices (GW, BS and MME based on Subscriber Policy.)

Regarding claim 19, Barclay et al disclose wherein the selection to exchange data is exchanged between the user equipment and the network node over the connection oriented bearer service or over the connectionless bearer service based further on a type of network service, a total traffic load of the communication system, a mobile subscription of a user of the user equipment or a network operator's service provisioning policy (see Abstract, Figure 2-4, para: 0003,0005,0006,0016,0031, data
exchanged among wireless devices over connection bearer and connectionless bearer w/r traffic weight of com system.)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-
3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467
March 3, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467